Cooper, C. J.,
delivered the opinion of the court.
The bill of exceptions signed by the judge to the judgment overruling the new trial asked by the plaintiff purports on its face to have been signed within ten days after the adjournment of the court. We must assume that this certificate of the judge is true, and the motion to strike from the record the bill of exceptions must be disallowed so far as this bill is concerned.
The evidence introduced on the trial does not appear in this bill of exceptions, but in a special bill authorized by an act approved February 25, 1882, entitled “ An Act to authorize the clerks of the Circuit Courts of Hancock and Perry Counties to employ a competent person to perform the duties of stenographer 'for the circuit courts of said counties, and for other purposes.” By this act stenographers employed are directed to take down the testimony and other matters and “ within a reasonable time after the trial of any *279cause to write out the proceedings as aforesaid, in plain, legible, long-hand writing, and file it, together with the original shorthand writing, with the clerks of said courts.” Section 4 of the act declares, “ that the proceedings had under this act shall be made a part of the record, and shall, when filed and approved by the judge of said court, constitute the bill of exceptions in the case pro tanto, without further forms.”
As we have held in a former manuscript opinion, the evidence thus written out must be filed- in the office of the clerk within ten days after the adjournment of the term. This statute only declares that the evidence so written out shall constitute the bill of exceptions when approved and filed, and there is no evidence in the act of a purpose to extend the time in which bills of exception may be taken. The time is still regulated by the general law, and after the lapse of ten days from the adjournment of the term there is no authority of law to file the evidence as a bill of exceptions. The motion to strike from the record the bill of exceptions is sustained so far as to strike out all that part of the record reduced to writing by the stenographer and filed on December 19. This was after the expiration of more than ten days from the adjournment of the court. The suggestion of diminution of the record, the motion for a certiorari, and for a continuance are disallowed. The defect suggested consists of a diminution of certain evidence which it is said should have been included in that portion of the record which we strike out. It would be useless to direct its correction, since the correction when made would follow the bill of exceptions, of which it would form a part.

Ordered accordingly.